Citation Nr: 0515866	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for avitaminosis.

2.  Entitlement to service connection for malnutrition.

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.

4.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated 30 percent disabling.

5.  Entitlement to an increased rating for residuals of the 
removal of four ribs, currently rated 30 percent disabling.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from July 1948 to July 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

Also note that the RO, in a more recent October 2004 
decision, denied a claim for an increased rating for service-
connected residuals of the removal of four ribs.  And in 
response, the veteran filed a timely notice of disagreement 
(NOD) in November 2004.  The RO has not had an opportunity to 
provide him a statement of the case (SOC) concerning this 
claim or give him an opportunity to perfect an appeal to the 
Board on this issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
must be REMANDED to the RO, as opposed to merely referred 
there.  See, e.g., Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board also must remand his claims for increased 
ratings for hemorrhoids and pulmonary tuberculosis.  
This will occur via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required on his part concerning these claims.  The Board, 
however, will adjudicate his claims for service connection 
for avitaminosis and malnutrition.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claims for service connection 
for avitaminosis and malnutrition.

2.  The veteran was a prisoner of war (POW) of the North 
Korean government from April 1951 to April 1953.

3.  There is no competent medical evidence the veteran 
currently has avitaminosis.

4.  There is no competent medical evidence the veteran 
currently has malnutrition.


CONCLUSIONS OF LAW

1.  The veteran does not have avitaminosis due to a disease 
or injury incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The veteran does not have malnutrition due to a disease 
or injury incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the veteran was a sent letter pertaining 
to the VCAA in January 2004.  This, obviously, was after the 
May 2003 rating decision at issue.

But in Pelegrini II, the Court clarified that where, as here, 
the VCAA notice was not sent until after the initial 
adjudicatory decision at issue, VA need not vitiate the 
finality of that prior decision and start the adjudication 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Id. at 120.  See also Mayfield v. 
Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  Consequently, 
since the veteran already has received the requisite VCAA 
notice in January 2004, any defect with respect to the timing 
of it was mere harmless error.  That is to say, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



Furthermore, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims.  And the January 2004 letter, in particular, 
specifically informed him of what he should do in support of 
his claims, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  So he essentially was 
informed to submit everything he had regarding his claims.  
Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claims, leading to 
the conclusion that the timing of the VCAA notice was 
harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.

II.  Factual Background

The veteran was a POW of the North Korean government from 
April 1951 to April 1953.  His service medical records 
(SMR's) reveal that he was diagnosed with multiple 
avitaminosis, malnutrition, pulmonary tuberculosis, active, 
far advanced, left upper lobe, and ascariasis in April 1953.  
He weighed 175 pounds on capture and 139 pounds on release.  
In July 1954, examination noted that his 
multiple avitaminosis, malnutrition, and ascariasis were 
treated and had cured.

The veteran submitted a newspaper article noting his 
captivity, repatriation, and subsequent hospitalization for 
his disabilities.  While hospitalized, he stated that "I'd 
go back to the front with our guys right now if they'd let 
me."  He has been in receipt of a 100 percent disability 
evaluation from August 1954 to December 1956, a 70 percent 
evaluation to December 1960, a 60 percent evaluation to June 
1963, and a 100 percent disability evaluation since.

VA examinations in March 1965 and October 1984 were silent 
for any complaints or diagnoses of avitaminosis or 
malnutrition.  A VA examination was also conducted in April 
2003.  The examiner indicated there was no evidence of 
avitaminosis or malnutrition at that time.  On a VA POW 
examination conducted in March 2004, no diagnosis of 
avitaminosis or malnutrition was rendered.

III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).

Put another way, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado- Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992)).  And where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

If chronicity of disease or injury in service is not shown, 
or is legitimately questionable, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).



If a veteran, as in this case, is a former POW and as such 
was interned or detained for not less than 30 days, certain 
diseases, including avitaminosis and malnutrition, shall be 
service connected if manifest to a degree of 10 percent or 
more at any time after service discharge or release from 
active military service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (c) (2004).  See also 69 Fed. 
Reg. 60083-90 (Oct. 7, 2004) (to be codified at 38 C.F.R. 
§§ 1.18, 3.309(c); and Note following 3.309 is to be 
removed).

The Board finds that the preponderance of the evidence does 
not support the claims for service connection for 
avitaminosis and malnutrition, as the medical evidence 
of record does not show a current diagnosis of these 
conditions or show continuity of symptomatology associated 
with them during the many years since service.  38 C.F.R. § 
3.303(b); Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. 
App. at 419; Savage, 10 Vet. App. at 494-97.  .

Bare in mind that medical diagnoses and matters of medical 
etiology involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Where the determinative issue involves a 
medical diagnosis of a current disability, there must be 
competent medical evidence regarding this issue; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit, 5 Vet. App. at 9; Espiritu, 2 
Vet. App. at 495.  So although the veteran alleges that he 
has avitaminosis and malnutrition related to his period of 
service, especially his unfortunate experiences as a POW, the 
record does not show that he is a medical professional with 
the training and expertise needed to provide clinical 
findings regarding a diagnosis of a current disability.  His 
lay statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing that he currently has avitaminosis and 
malnutrition.


Again, this requires a medical diagnosis confirming he 
currently has these conditions.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.")  Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

These conditions clearly were diagnosed upon the veteran's 
repatriation.  But they were treated and noted to have been 
cured in service, so he did not have them when eventually 
discharged in July 1954.  And several VA examinations since 
service, in March 1965, October 1984, and March 2004 were 
silent for any complaints or diagnoses of avitaminosis or 
malnutrition.  Moreover, an April 2003 VA examination 
specifically determined there was no evidence of either 
condition at that time.

So in conclusion, for these reasons, the preponderance of the 
evidence is against the claims, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the claims are 
denied.


ORDER

Service connection for avitaminosis is denied.

Service connection for malnutrition is denied.




REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See also 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
record is inadequate to evaluate the veteran's claim for an 
increased rating for hemorrhoids.  So he must be scheduled 
for another examination.

Also, as mentioned, the RO, in an October 2004 rating 
decision, denied the veteran's claim for an increased rating 
for residuals of removal of four ribs.  And in response, he 
filed a timely NOD in November 2004.  But the RO has not had 
an opportunity to provide him an SOC concerning this claim or 
give him an opportunity to perfect an appeal to the Board on 
this issue by submitting a timely substantive appeal (e.g., a 
VA Form 9 or equivalent statement).  So this claim must be 
REMANDED to the RO, as opposed to merely referred there.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim 
is inextricably intertwined with his claim for an increased 
rating for pulmonary tuberculosis, as they represent 
residuals of the same underlying disability, the pulmonary 
tuberculosis he experienced in service.  Therefore, these 
claims should be readjudicated after completion of the 
development concerning the increased rating claim for the 
residuals of removal of four ribs.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).  This, in turn, will avoid piecemeal 
adjudication of these claims.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).

Accordingly, these claims for are REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran and ask if there 
are any additional treatment records (not 
already on file) that need to be obtained 
concerning his pulmonary tuberculosis, 
including removal of four ribs, and/or 
hemorrhoids.  If so, ask that he identify 
these additional records so they may be 
obtained and obtain them.

2.  Upon completion of the above 
development, schedule the veteran for an 
examination of his hemorrhoids.  Review 
the claims file, including a copy of this 
remand.  Comment on:

Whether the veteran presently has 
hemorrhoids.

If so, are they mild or moderate?

Are they large or thrombotic?

Are they irreducible?

Is there excessive redundant tissue?

Is there evidence of frequent 
recurrences?

Is there persistent bleeding and 
secondary anemia?

Are there fissures?

Does the veteran have impairment of 
sphincter control? If so:

a.  Does he have complete loss of 
sphincter control?

b.  Does he have extensive leakage and 
fairly frequent involuntary bowel 
movements?

c.  Does he have occasional involuntary 
bowel movements, necessitating wearing of 
a pad?

d.  Does he have constant slight, or 
occasional moderate leakage?

e.  Is any impairment of sphincter 
control slight or healed, without 
leakage?.

3.  Send the veteran an SOC concerning 
his additional claim for an increased 
rating for the residuals of removal of 
four ribs, after any necessary 
notification and development concerning 
this and his claim for an increased 
rating for pulmonary tuberculosis.  
If, and only if, he then files a timely 
substantive appeal concerning the claim 
for an increased rating for the residuals 
of removal of four ribs should this claim 
be returned to the Board for further 
appellate consideration.  38 C.F.R. § 
20.200 (2004).

4.  Also readjudicate the claim for an 
increased rating for hemorrhoids and for 
an increased rating for the pulmonary 
tuberculosis based on any additional 
evidence obtained as a result of the 
above development.  If these claims are 
not granted to the veteran's 
satisfaction, send him a supplemental SOC 
(SSOC) and give him an opportunity to 
respond before returning these claims to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of these claims.  The veteran need take no 
action unless otherwise notified.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


